Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-15 are pending. Claims 1-15 are under examination.

Drawings
The drawing filed 11/07/2019 is objected to because the single Figure is not referenced according to the eMPEP 1.84 (u) Numbering of views. 

(1) The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear. 

This objection can be overcome by amending the drawing with the phrase “The Figure”.

Specification
The disclosure is objected to because of the following informalities: The instant specification refers to The Figure as Fig. 1 on pages 11 and 14. This objection can be overcome by amending the specification with “The Figure”.  
Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 recite the phrase “substances in the gas feed” and requires a molar ratio thereof. The specification does not define the substances nor the different kinds of each individual substances. There could be substance A, B, C and so on. Moreover, it is not understood which of the multiple substances are involved in the ratio. Presumably, only two substances make the instantly claimed ratio. However, there is no way of knowing what the identity of the substances are being claimed, how many different substances are being claimed nor the identity of the numerator and denominator in the instant ratio of the substances.

Although the above example of substances may be the MeOH and MAL, this example is opened ended and not a specific definition of the substances. It is not known what other compounds and thus limitations may be claimed within the instant substances. It is not understood if the original disclosure intended only MeOH and MAL to be the substances or some other compounds yet unknown. This lack of a definition of substances renders claims 1-3 and any and all dependent claims indefinite.

Claims 1-3 and 8-9 recite a MAL steady-state wt.%. However, the claims in question do not identify the compounds/entities that make-up the total weight. The total weight could be the total weight of the entire reaction mixture, or just the MeOH and MAL in the reactor or the total weight of the MeOH, MAL and catalyst in the reactor, or the total weight of the MeOH, MAL and gasses in the reactor and so on. A search of the instant disclosure of the instant total weight does not yield a definition. Therefore, claims 1-3 and 8-9 and any and all dependent claims are indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘235 (US Patent 8,450,235, Patent date 05-2013. Cited in the Written Opinion for PCT/EP2018/060255 as reference D1) and ‘529 (EP2886529 Published 06-2015. Cited in the Written Opinion for PCT/EP2018/060255 as reference D3 and cited in the IDS filed 11/07/2019. All references to 529 are made to an English equivalent USPGPub 2016/0280628, Published 09-2016).

Interpretation of Claims

    PNG
    media_image1.png
    252
    782
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    157
    782
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    109
    766
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    114
    783
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    72
    752
    media_image5.png
    Greyscale


Scope of the Prior Art
	235 teaches (Example 7) the continuous oxidative esterification of MAL (36.7%) with MeOH (interpreted to be 100-36.7, 63.3%) and O2 to produce methyl methacrylate (MMA) in the presence of a gold catalyst, within a stainless steel reactor (instant reactor system comprising a reactor).
	Concerning the instant gas feed, 235 teaches (Example 7) air being blown into the reactor.
	Concerning the instant offgas outlet, 235 teaches (Example 7) an outlet oxygen concentration of 4.0% by volume (instant step b.).
	Concerning the relationship of the steady-state molar ratio of MeOH/MAL in the reactor to the steady-state molar ratio of the substances in the gas feed, applicant by their own admission calculates these ratios to be 14.7 (instant step a.) and 4.36 respectively (See instant specification page 2 lines 24-28). Upon dividing 14.7 by 4.36, one arrives at the 3.37. This numerical value falls squarely into the instant range of 1.5 and 15 (instant step c.).
	Concerning the steady-state, 235 teaches (Example 7) the MMA process is continuously run for a total of over 2000 hours. 235 does not teach altering any reaction parameters such as feed, temp and/or output for the duration of the process. 235 teaches (Example 7) teaches two time data points wherein the conversion rate, selectivity and the formation rate for the two time data points are 75.4%, 97,2%, 9.568 mol/h/kg-cat. and 75.1%, 97.1%, 9.520 mol/h/kg-cat. respectively. 235 goes on to teach (Example 7) the two time data points are a showing of hardly any change in reactivity. These observations of essentially equal input, output and reactivity over 1500 hours of operation are a showing of the instant steady-state.  
	Concerning claim 4, 235 teaches (claim 13) alkaline and alkaline Earth metals and rare Earth metals can be included in the catalyst.
Concerning claims 5-6, 235 teaches (column 25) lines 54-62 temperatures of 60 to 120C and teaches (column 25, lines 40-46) the reaction pressure is carried out at 0.05 to 2 MPa (0.5 to 20 bar).
Concerning claim 7, 235 teaches (column 25, lines 25-46) the amount of oxygen needs to be adjusted for the type of reactants utilized and teaches the O2 partial pressure at the reactor outlet needs to be below the explosion range 20 to 80 kPa (0.2  to 0.8 bar). This teaching is clear motivation to adjust the amounts of O2 in the reactions. More or less O2 in the reaction results in more or less oxygen in the offgas.
Concerning claim 11, and the mass of the catalyst to a liquid reaction volume between 0.001 to 0.3 kg/l, 235 teaches 240g of catalyst per 1.2 liters of a liquid phase. 0.024kg/1.2L is 0.2 which is in the instant range.
Concerning claim 12, 235 teaches (column 5) the catalysts can be in shapes utilized in a liquid phase slurry. The liquid phase slurry would necessarily require a slurry reactor. Moreover, 235 teaches (column 25) a bubble column. Upon utilizing a solid catalyst intended for a slurry phase in a bubble column, a slurry would have necessarily formed.
Concerning instant claim 13, 235 teaches (Example 7) a reactor with a catalyst separator. 235 teaches (Example 7) the reaction product was continuously extracted from the reactor.

Ascertaining the Difference
	235 does not teach the steady-state concentration of the MAL in the reactor being less than 21%, nor less than 15% by weight, nor less than 12% by weight, nor 3% to less than 21% by weight, nor 5% to less than 20% by weight. 235 does not teach the molar ratio of MeOH to MAL in the reactor at a steady-state being 4:1 and less than 10:1, 5:1 and less than 9.5:1. 235 does not teach the offgas O2 con. of less than 4.0%. 235 does not explicitly teach a slurry reactor nor a product being continuously discharged from the reactor and the catalyst remaining in the reactor.  

Secondary Reference
	However, 529 teaches (par. 16) the stationary concentration of MAL in the reactor is equal to or less than 15 wt% of the total weight of the reaction mixture in the reactor and teaches (par. 21) a stationary concentration of MAL of less than 8 wt% of the total weight of the reaction mixture. 529 teaches (claim 1) the oxidative esterification of MAL with MeOH in the presence of O2.
These teachings render 529 analogous art to the invention.
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined 529 and 235 to arrive at the instant invention.
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have made sure the steady-state concentration of the MAL as taught by 529 (par. 16 and 21) in the reaction taught by 235 (Example 7). In doing so the ordinary artisan would have arrived at the instant invention of the steady-state concentration of the MAL in the reactor being less than 21%, less than 15% by weight, less than 12% by weight, 3% to less than 21% by weight, and 5% to less than 20% by weight The ordinary artisan would have done so because 529 teaches (par. 16) the stationary concentration of MAL in the reactor is equal to or less than 15 wt% of the total weight of the reaction mixture in the reactor and teaches (par. 21) a stationary concentration of MAL of less than 8 wt% of the total weight of the reaction mixture. The ordinary artisan would have looked to the teachings of 529 because both 529 and 235 teach the oxidative esterification of MAL with MeOH and O2 to produce methyl methacrylate. See above teachings of 529 and 235.
Concerning the instant ratios of MeOH to MAL at the steady state in the reactor, the amounts of MeOH and MAL would have been arrived at by the ordinary artisan via routine experimentation. MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Upon doing so the ordinary artisan would have arrived at the instant invention of molar ratio of MeOH to MAL in the reactor at a steady-state being 4:1 and less than 10:1, 5:1 and less than 9.5:1.
Concerning the offgas O2 being less than 4% by volume, 235 teaches (column 25, lines 25-46) teaches the amount of oxygen needs to be adjusted for the type of reactants utilized and teaches the O2 partial pressure at the reactor outlet needs to be below the explosion range 20 to 80 kPa (0.2  to 0.8 bar). These teachings are motivation to appropriately optimize the O2 levels. In doing so the ordinary artisan would have arrived at the instant invention. MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Concerning claim 12, 235 teaches (column 5) the catalysts can be in shapes utilized in a liquid phase slurry. The liquid phase slurry would necessarily require a slurry reactor. Moreover, 235 teaches (column 25) a bubble column. Upon utilizing a solid catalyst intended for a slurry phase in a bubble column, a slurry would have necessarily formed. Therefore, it would have been obvious to utilize a reactor that allows for a slurry. This would necessarily be a slurry reactor. In doing so, the ordinary artisan would have arrived at the instant invention.
	Concerning instant claim 13, 235 teaches (Example 7) a reactor with a catalyst separator. 235 teaches (Example 7) the reaction product was continuously extracted from the reactor. There are a limited amount of places to filter the catalyst from the product. Inside or outside the reactor. From a finite list of two, it would have been obvious to filter the catalyst in the reactor to arrive at the invention of instant claim 13.

	Claims 14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘235 (US Patent 8,450,235, Patent date 05-2013. Cited in the Written Opinion for PCT/EP2018/060255 as reference D1) and ‘529 (EP2886529 Published 06-2015. Cited in the Written Opinion for PCT/EP2018/060255 as reference D3 and cited in the IDS filed 11/07/2019. All references to 529 are made to an English equivalent USPGPub 2016/0280628, Published 09-2016) as applied to claims 1-13 and in further view of ‘861 (WO2015/043861, Published 04-2015. All references to 861 are to an English equivalent USPGPub 2016/0200660, Published 07-2016).

Interpretation of Claims

    PNG
    media_image1.png
    252
    782
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    157
    782
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    109
    766
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    114
    783
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    72
    752
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    161
    787
    media_image6.png
    Greyscale


Scope of the Prior Art
	The teachings of 235 and 529 are written in the above 103 rejection and incorporated herein by reference.

Ascertaining the Difference
	235 and 529 do not teach the work-up of the continuously withdrawn reaction mixture in at least one distillation column and the alcohol and MAL are separated off as distillate and returned to the reactor.

Secondary Reference
	861 teaches (par. 22-28, 32) the continuous distillation of the reaction product of an oxidation esterification of MAL with MeOH and recycling the distillate comprising MAL and MeOH back to the reactor. 861 teaches (par. 3) uses of methyl methacrylate (MMA).
These teachings render 861 analogous art to the invention. 

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined 529, 235 and 861 to arrive at the instant invention.
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have utilized the continuous distillation techniques as taught by 861 (par. 22-28, 32) on the above argued continuously withdrawn product of the reaction mixture obtained from the oxidative esterification of MAL with MeOH. The ordinary artisan would have done so to satisfy a source for the MAL and MeOH. Moreover, the ordinary artisan would have looked to 861 and utilized the teachings therein with a reasonable expectation of success because 529, 235 and 861 all teach the oxidation esterification of MAL with MeOH. Additionally, the ordinary artisan would have looked to 861 and utilized the teachings therein with a reasonable expectation of success to obtain the MMA product. The ordinary artisan would have done so because 861 teaches (par. 3) uses of methyl methacrylate (MMA).

Conclusion
Claims 1-14 are rejected. No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.G.D/Examiner, Art Unit 1622     


/JAFAR F PARSA/Primary Examiner, Art Unit 1622